            Case 1:21-cr-00106-TJK Document 10 Filed 03/26/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                        :
                                                 :
        v.                                       : Case No. 21-CR-106-2 (TJK)
                                                 :
 JEROD WADE HUGHES,                              :
                                                 :
                  Defendant.                     :

                      UNITED STATES’ MOTION TO WITHDRAW

       The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully moves this Court to withdraw its first Opposition to Defendant’s Motion

for Pretrial Release (Docket Entry 9). The bases for this motion are as follows:

       1.      On March 10, 2021, the Defendant had his first appearance in this District, after

having been detained in, and transferred from, the District of Montana. During that initial

appearance, Magistrate Judge Faruqui scheduled the case for arraignment before this Court on

March 25, 2021.

       2.      Defendant filed a motion for release from custody on the evening of March 24,

2021. (Docket Entry 8).

       3.      Undersigned counsel filed an incomplete opposition to Defendant’s motion on

March 25, 2021 (Docket Entry 9), in order to have an opposition on the record prior to the

arraignment.

       4.      On March 25, 2021, the Court granted the United States until March 26, 2021, to

file an amended opposition to Defendant’s motion. Undersigned counsel intends to file an

amended opposition to replace the opposition filed at Docket Entry 9.
         Case 1:21-cr-00106-TJK Document 10 Filed 03/26/21 Page 2 of 3




      WHEREFORE the United States respectfully requests that its motion to withdraw the

pleading filed at Docket Entry 9 be GRANTED.

                                               Respectfully Submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               D.C. Bar No. 415793

                                    By:        /s/ James B. Nelson
                                               JAMES B. NELSON
                                               D.C. Bar No. 1613700
                                               Assistant United States Attorney
                                               Federal Major Crimes Section
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-6986
                                               james.nelson@usdoj.gov




                                           2
        Case 1:21-cr-00106-TJK Document 10 Filed 03/26/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel via the Electronic Case Filing (ECF) system, on March 26, 2021.



                                      By:        /s/ James B. Nelson
                                                 JAMES B. NELSON
                                                 D.C. Bar No. 1613700
                                                 Assistant United States Attorney
                                                 Federal Major Crimes Section
                                                 555 4th Street, N.W.
                                                 Washington, D.C. 20530
                                                 (202) 252-6986
                                                 james.nelson@usdoj.gov




                                             3
